Mount, J.
— Defendant was convicted of the crime of grand larceny, and sentenced to a term in the penitentiary. He appeals from that judgment, and argues that the evidence was insufficient to make out a case for the jury; that the value of the goods taken is not shown to amount to $25; and that the court erred in its instruction to the jury upon the question of the possession of wrongfully stolen property.
The information charges that the defendant and one Jeff Connelly, on the 12th day of January, 1911, unlawfully and feloniously took, stole, and carried away certain furs, of the value of $100, the property of the H. F. Norton Company. Mr. Norton, when on the stand as a witness for the state, testified that the furs disappeared from his business some time between December 20, 1910, and January 13, 1911; that the value of the furs taken was about $100. It is argued by the appellant that there was no evidence that the furs were stolen, and therefore that the corpus delicti was not proven. It is true that Mr. Norton did not use the word “stolen” in speaking of the goods, but when he said the goods “disappeared” and were “taken,” he meant, of course, that the goods were stolen. No other reasonable interpretation can be placed upon his language..
Appellant also argues that the evidence shows that the goods found in a room occupied by the appellant and another man, and identified as.the goods of the Norton Company, were of the value of only $12, and therefore not of sufficient value to warrant a conviction of grand larceny, which, under *487the statute, must amount to $25. It is true that the goods so found and exhibited at the trial, and identified as the goods of the Norton Company, were worth only about $12; but it was also shown that the defendant, a day or two previous to his arrest, had sold a lot of goods worth at least $25, which goods were identified as belonging to the Norton Company, and which the purchasers returned to the Norton Company; so that it is clear that the value of the goods taken by the defendant from the Norton Company amounted in value to more than $25. It is said that the goods might have been taken at different times, which is quite true; but this was a question for the jury to determine under all the circumstances in the case.
Appellant also argues that the court erred in instructing the jury upon the question of the possession of recently stolen property. There is no merit in this assignment, but if there were, no exceptions were taken to any of the instructions. In such cases, the instructions will not be reviewed upon appeal. State v. Williams, 13 Wash. 335, 43 Pac. 15; State v. Bringgold, 40 Wash. 12, 82 Pac. 132.
Judgment affirmed.
Dunbar, C. J., Parker, Fullerton, and Gose, JJ., concur.